In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo
                                   ________________________

                                        No. 07-14-00156-CR
                                   ________________________

                               JAMES RAY CLAYTON, APPELLANT

                                                    V.

                                THE STATE OF TEXAS, APPELLEE



                               On Appeal from the 140th District Court
                                      Lubbock County, Texas
                  Trial Court No. 88-40,508; Honorable Jim Bob Darnell, Presiding1


                                             April 24, 2014

                                  MEMORANDUM OPINION
                       Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       In 1988, Appellant, James Ray Clayton, was convicted of burglary of a habitation

with intent to commit sexual assault, enhanced, and sentenced to life imprisonment. By

opinion and judgment dated March 16, 1989, this Court affirmed the conviction.2 The

conviction became final, and Appellant is not entitled to a second appeal from that

conviction.

       1
        When Appellant was convicted in 1988, the presiding judge was Honorable John R. McFall, now
deceased.
       2
           See Clayton v. State, 767 S.W.2d 504 (Tex. App.—Amarillo 1989, pet, ref’d).
       On April 21, 2014, Appellant filed a Notice of Appeal purporting to appeal the trial

court’s “neglect” in failing to rule on a Bill of Review he filed in January 2014, asserting

his judgment and sentence were void from their inception. We dismiss this purported

appeal for want of jurisdiction.


       This Court has jurisdiction to hear an appeal only if it is from a final order or

judgment. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). We also have

jurisdiction to consider immediate appeals of interlocutory orders only if a statute

explicitly provides appellate jurisdiction.   Stary v. DeBord, 967 S.W.2d 352, 352-53

(Tex. 1998). Appellant admits in his notice that there is no judgment from which to

appeal.


       Moreover, a bill of review is an equitable proceeding and an independent cause

of action to set aside a civil judgment that is no longer appealable or subject to

challenge. See Wembley Inv. Co. v. Herrera, 11 S.W.3d 924, 926-27 (Tex. 1999). See

also TEX. R. CIV. P. 329b(f). A bill of review has no application in a criminal proceeding,

and it is not a proper procedure for challenging a criminal conviction. See Morgan v.

Klein, No. 07-12-0430-CV, 2012 Tex. App. LEXIS 9966, at *2 (Tex. App.—Amarillo Nov.

29, 2012, no pet.) (mem. op).


       Consequently, this proceeding is dismissed for want of jurisdiction.


                                                  Patrick A. Pirtle
                                                      Justice


Do not publish.




                                              2